DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1 & 20 have been amended. Claims 1-10 and 14-26 are currently pending. 

Allowable Subject Matter

Claims 1-10 and 14-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1 & 20, the known prior art does not teach either alone or in combination wherein a multi-lane link comprises a first set of bundled lanes configured in a first direction and a second set of bundled lanes configured in a second direction, the second direction is opposite to the first direction, the first set of bundled lanes comprises an equal number of lanes as the second set of bundled lanes, link configuration logic implemented to determine one or more operational parameters for the multi-lane link before completion of initialization of the multi-lane link, wherein the one or more operational parameters comprise a data directional bias indicative of whether more data is to flow upstream or downstream on the multi-lane link; cause the first set of bundled lanes to be unbundled based on the data directional bias; switch a direction of a subset of unbundled lanes from the first direction to the second direction based on the data directional bias; and bundle the switched subset of unbundled lanes in the first direction and an expanded second set of bundled lanes in the second direction, wherein the reduced first set of bundled lanes comprises at least two lanes; the one or more ports are to use the reduced first set of bundled lanes and the expanded second set of bundled lanes for transmission and reception of data. 

Regarding claim 10, the known prior art does not teach either alone or in combination detect a connection of a peripheral device to a host device across a multi-lane link, wherein the multi-lane link is originally provisioned with a symmetrical lane structure; determine one or more system parameters for the peripheral device; determine that the peripheral device can support lane direction switching; determine that the peripheral device benefits from an asymmetrical lane structure; identify a subset of lanes for direction switching; cause the peripheral device to transmit an ordered set to cause the peripheral device and the host device to participate in unbundling of the subset of lanes, wherein the ordered set indicates a request to unbundle the subset of lanes, wherein the ordered set comprises an UNBUNDLE_OS ordered set, wherein to cause the peripheral device to transmit the ordered set comprises to cause the UNBUNDLE_OS ordered set to be transmitted on each lane that is to be unbundled; switch a direction of the subset of lanes in the multi-lane link to establish a subset of switched lanes to convert the multi-lane link to the asymmetrical lane structure; and cause the host device and the peripheral device to transmit and receive data on the multi-lane link with the asymmetrical lane structure. 

US PG Patent 7,469,311 discloses a bus interface with a first and second set of links wherein the number of lanes can be reduced. No mention of increasing the number of lanes in an expanded set of bundled lanes is present. 

US PGPUB 2011/0106989 discloses switching a link from a first direction to a second direction. No mention of switch a direction of a subset of unbundled lanes from the first direction to the second direction based on the data directional bias; and bundle the switched subset of unbundled lanes in the first direction and an expanded second set of bundled lanes in the second direction, wherein the reduced first set of bundled lanes comprises at least two lanes; the one or more ports are to use the reduced first set of bundled lanes and the expanded second set of bundled lanes for transmission and reception of data is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184